CAPOTOSTO, J.
After verdict for the plaintiff in the sum of $600 in an action for negligence, the defendant moves for a new trial.
The plaintiff claims that about 5:30 p. m., on May 1, 1925, while proceeding along the westerly' sidewalk of Douglas avenue in the City of Providence, she was struck and thrown to the ground by defendant’s automo-oile.
The defendant denies that he struck the plaintiff and maintains that she fell over the prostrate body of a woman who had fainted by reason, of the real or imagined danger to her child from certain .automobiles, including that of the plaintiff, in the highway at that particular time.
The issue is to be determined by the credibility of the witnesses presented. The fact that more witnesses testified in behalf of the defendant than for the plaintiff does not' prove that the defendant’s version of the occurrence is correct. As an instance of testimony deserving close scrutiny one might consider the evidence of Giuseppe Ottaviano, the defendant's father-in-law, with reference to the plaintiff’s demanding money immediately after and at the very place of the accident, and his complying with such demand by handing her $2.
The age, employment and general demeanor of the plaintiff in court tended to deny more than her spoken word the truth of such assertion. The verdict of the jury on both liability and damages' is supported by the weight of the credible evidence.
Defendant’s motion for a new trial denied.